PER CURIAM.
The appellant, Albert Garcia, challenges his conviction after jury trial of misdemeanor fleeing and eluding. We affirm the judgment and sentence without discussion as to three issues Garcia raises. As for the fourth issue, we accept the state’s concession that the case should be remanded for entry of an order of probation which conforms to the judgment of conviction, because the order mistakenly reflects that Garcia was convicted of a felony fleeing and eluding after he pled guilty. See Rodriguez v. State, 61 So.3d 496 (Fla. 2d DCA 2011).
Affirmed and remanded.
GROSS, HAZOURI and CONNER, JJ., concur.